Exhibit NOTICE OF PENDENCY AND SETTLEMENTS OF SHAREHOLDER ACTIONS AND OF SETTLEMENT HEARING TO ALL HOLDERS OF COMVERSE TECHNOLOGY, INC. STOCK ON APRIL 2 AND 5, This Notice has been prepared to let you know of the proposed settlements (the “Settlements”) of actions brought by several shareholders of Comverse Technology, Inc. (“Comverse” or the “Company”).As explained below, the United States District Court for the Eastern District of New York will hold a hearing on June 21, 2010, at 10:00 a.m. to determine whether to approve the Settlements.You have an opportunity to be heard at this hearing. PLEASE READ THIS NOTICE CAREFULLY. IT MAY AFFECT YOUR LEGAL RIGHTS. A Stipulation of Compromise and Settlement was made and entered into as of the 17thday of December, 2009 (the “Derivative Stipulation”), subject to court approval, by and between the following parties: (1) plaintiffs Leonard Sollins, Timothy Hill, and Louisiana Municipal Police Employees’ Retirement System (collectively, “Derivative Plaintiffs”), each of whom has brought suit derivatively for and on behalf of nominal defendant Comverse; (2) nominal defendant Comverse; and (3) the Defendants; all by and through their counsel of record.A copy of the Derivative Stipulation is attached to the Notice as Exhibit A. A Stipulation of Settlement was made and entered into as of the 25thday of March, 2010 (the “Section 16(b) Stipulation”), subject to court approval, by and between the following parties: (1) plaintiff Mark Levy, who brought suit under Section 16(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) for the benefit of nominal defendant Comverse, (2) defendant Koren, and (3) nominal defendant Comverse.A copy of the Section 16(b) Stipulation is attached to the Notice as Exhibit B. 1 I.BACKGROUND – WHAT ARE THESE SETTLEMENTS ABOUT? A.The Derivative Actions On March 3, 2006, Comverse received a telephone call from The Wall Street Journal regarding unusual patterns in the Company’s stock option grants.On March 14, 2006, the Company announced the creation of a Special Committee of its Board of Directors to review matters relating to the Company’s stock option grants, including, but not limited to, the accuracy of the stated dates of option grants and whether all proper corporate procedures were followed. In April of 2006 a shareholder derivative action was filed in the Supreme Court of the State of New York, County of New York, on behalf of Comverse, against certain of its current or former officers and directors.The action was subsequently consolidated with other shareholder derivative actions, which had been filed against the Company, under the caption In re Comverse Technology, Inc.
